   

  
 

IN THE UNITED STATES DISTRICT COURT o | MAY 15 01
WESTERN DISTRICT OF VIRGINIA “ , 3
ROANOKE DIVISION —\ Clerk U.S. bisuds ¢

Greensboro JNG

 

CRIMINAL MINUTES - RULE 32.1 INITIAL APPEARANCE Ne ve
(Probation/Supervised Release Revocation) ~

 

 

Case No.: 7:18-MJ-149 Date: 12/26/2018
Defendant: Brian David Hill, custody Counsel: Randy Cargill, FPD
PRESENT: JUDGE: Robert S. Ballou TIME IN COURT: 27 min
Deputy Clerk: K. Brown
Court Reporter: K. Brown/FTR
U.S. Attomey: Kari Munro
USPO: Jason McMurray
Xx Defendant arrested on warrant from Middle District of North Carolina.
RIGHTS:
Xl Defendant advised of the alleged violation of probation/supervised release.
x Defendant advised of right to retain counsel or to request that counsel be appointed by the court.

Xx Defendant advised of right to identity hearing (only if charges pending in another district).
xX Defendant advised of right to bond/detention hearing.

COUNSEL:
Xx Counsel appointed.

Additional Information:

2:45

Parties present and represented by counsel.

Court witness, Jason McMurray, USPO, sworn. Gov addresses witness. Court addresses witness. Deft addresses
witness. Redirect. Court has concerns regarding deft’s psychiatric health and his ability to go forward and
participate in his defense.

Court addresses defendant. Deft committed to the Attorney General for mental health evaluation under 4241 and
4242.

Adjourned.

3:12

Case 7:18-mj-00149-RSB Document 3 Filed 12/26/18 Page lofi PagelD 5USCA4 9

Case 1:13-cr-00435-TDS Document 176 Filed 05/15/19 Pane 1 of 1
